                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
HOSSAM A ALI,                             :
                                          :
            Plaintiff,                    :   Civ. No. 18-15078 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
M.S.O. JENKINS et al.,                    :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :



          Plaintiff pro se, Hossam A Ali (“Plaintiff”), filed with the Court a complaint alleging

claims seemingly under 42 U.S.C. § 1983, accompanied by an application to proceed in forma

pauperis. (ECF Nos. 1 & 1-2.) Leave to proceed in this Court without prepayment of fees is

authorized. See 28 U.S.C. § 1915. This case is subject to screening by the Court sua sponte

under 28 U.S.C. § 1915(e)(2)(B), and the Court will screen the Complaint in due course.

          Therefore, IT IS, on this 24th day of October 2018,

          ORDERED that Plaintiff's application to proceed in forma pauperis, (ECF No. 1-2), is

GRANTED; and it is further

          ORDERED that the Complaint shall be filed; and it is further

          ORDERED that SUMMONS SHALL NOT ISSUE at this time, as the Court has not yet

completed its sua sponte screening; and it is further

          ORDERED that the time to serve process under Federal Rule of Civil Procedure 4(m) is

hereby extended to ninety (90) days after the Court permits the Complaint to proceed; and it is

further
       ORDERED that the Clerk of the Court shall send a copy of this Order to Plaintiff by

regular U.S. mail.



                                                          s/Freda L. Wolfson
                                                          FREDA L. WOLFSON
                                                          United States District Judge




                                               2
